I would first like to congratulate His Excellency Mr. Mogens Lykketoft on his election as President of the General Assembly at its seventieth session and wish him every success in this high position of responsibility. At the same time, we would like to express our gratitude to the President of the General Assembly at its sixty- ninth session, His Excellency Mr. Sam Kutesa, for his very fruitful leadership.
I would also like to congratulate States Members of the United Nations and the Secretariat, headed by Secretary-General Ban Ki-moon, on the occasion of the seventieth anniversary of the Organization and the adoption of the new 2030 Agenda for Sustainable Development (resolution 70/1) and the Sustainable Development Goals. We welcome the theme of this year’s session, “The United Nations at 70: the road ahead for peace, security and human rights”, which clearly and eloquently speaks for itself.
This year also marks the seventieth anniversary of the end of the Second World War, which was the most bloodthirsty and destructive war that humankind has ever experienced. We believe that the most important outcome of the war was, first and foremost, the defeat of the forces of fascism. The war also ended policies based on an inhuman ideology and attempts to overthrow the world order. This victory provided an opportunity to affirm such values as the recognition of the freedom and equality of peoples and the universality of international law, which meant an end to a planet divided into great Powers, on the one hand, and the rest of the world, on the other. In this context, we consider that the United Nations has played a historic role as the international Organization whose membership includes almost all
15-29876 13/26

A/70/PV.24 01/10/2015
the countries on the planet and to which any State can turn if it feels that its rights have been violated or its security challenged.
Today, the United Nations plays a clear role in improving the well-being of the citizens of the world. The Organization remains the only legitimate universal structure in the field of multilateral diplomacy and intergovernmental cooperation. Kyrgyzstan recognizes the central role of the United Nations in maintaining international peace and security, in addressing today’s challenges in the financial, economic, social, cultural, humanitarian and environmental spheres, in promoting and protecting human rights, and in strengthening friendly relations between countries, in keeping with the principles of international law.
We firmly advocate taking into account the various interests of all nations, in accordance with international law, and building a peaceful world order based on a multilateral approach. We believe that it is just this type of development of international relations that the United Nations should promote.
Ironically, the seventieth anniversary of the end of the Second World War and the creation of the United Nations, which has become a symbol of unity, collaboration and cooperation, coincides with a very alarming international situation. One quarter of a century after the end of the cold war, the international community is once again facing the threat of a polarized world, brazen violations of fundamental rules of international law, the growth of armed conflict and other negative phenomena. Instead of the demolished Berlin Wall, we have new walls being built — those of sanctions, bans and trade barriers.
Differences have increased among the members of the Security Council, which of course is not conducive to the maintenance of international peace and stability. We are in fact facing a situation where some States prefer to act outside the Security Council. We consider such an approach counterproductive and not in keeping with the very purposes and principles of the Charter of the United Nations. It leads to increasing differences, a loss of trust and confidence, the destabilizing of the international situation and a new arms race.
During the recent United Nations Sustainable Development Summit, each of us took note of the event’s importance and took upon ourselves the obligation to collectively ensure over the next 15 years that humankind will develop sustainably, in harmony
with nature. Kyrgyzstan welcomes the adoption of the 17 overarching Sustainable Development Goals and all of their related targets. We will make every effort to fully implement them as best we can with our national capacities. We will also continue to work in a targeted way to meet the Millennium Development Goals that have not been entirely achieved yet.
At the same time, achieving sustainable development at a national level requires solving the issue of appropriate and adequate international financing. That issue was fully and intensively discussed by the least developed countries and donors at the third International Conference on Financing for Development, held in Addis Ababa in mid-July. We agree with the view that developing States should take greater responsibility for financing their national development programmes through the effective use of internal resources, including by improving their tax administration and, of course, by fighting corruption. However, donor countries will also need to remain involved and should promptly fulfil their commitment to increasing their official development assistance to 0.7 per cent of their gross domestic product.
At the same time, we wish to underscore the need for an environment conducive to the successful sustainable development of States and the possibility of creating and maintaining such an environment. In the light of our national experience, Kyrgyzstan believes that every State has the right to development, which is an inherent, inalienable right that cannot be limited or constrained by anyone or anything. We are convinced that the issue of upholding that right is relevant for the majority of developing States throughout the world. It seems to us that it is especially important in the case of landlocked developing States, of small island States and all other countries that are especially vulnerable in the face of climate change, and of heavily indebted States, which do not have the opportunity to eradicate poverty.
We regret to note the increasing number of situations in which one State, guided only by its self- interest, strives to further its own development at the expense of another State by constraining the latter’s opportunities for development. We believe that such conduct has no place in today’s civilized world. At the same time, we note that the concept of a State’s right to development has not yet been incorporated into general international law. Of course, it is important to clarify that the right to development does exist and is part of
14/26 15-29876

01/10/2015 A/70/PV.24
international law, but only within the framework of human rights. I refer first and foremost to the Charter of the United Nations and the Universal Declaration of Human Rights, among other documents. However, we believe that the relevant human rights cannot be fully implemented unless an analogous right is granted to the subject of international law itself.
We believe that respect for and guarantees of the right of every State to development should in time become the foundation for forging new, equitable international relations at the global level and should take their place alongside such other principles as respect for territorial integrity and sovereignty, rejection of the use of force and non-intervention in the internal affairs of other States. In that regard, my country considers it important for the concept of a State’s right to development to be widely disseminated throughout the United Nations. We propose that the issue be considered at the expert level.
Successful sustainable development depends to a great extent on the maintenance of security and stability at the global level. We believe that countries should set aside their differences and work more actively together under the aegis of the United Nations to combat terrorism and violent extremism. Kyrgyzstan strongly condemns all acts of terrorism, irrespective of their motivation and without regard to where and by whom they are committed. Terrorism has root causes and reasons, but they can never be justified. We would like to stress that the international community needs to work together more effectively to combat not only extremism but also its violent manifestations.
Today we are seeing the nature of extremist threats morph and change. To a lesser degree, activities of this nature have already spread geographically. Extremist ideology is seeping into the consciousness of people in various regions and around the world; it is mounting an attack on society from within. Various extremist and terrorist organizations, after consolidating their power under the banner of a single ideology, are evolving into powerful criminal structures with a wide network of like-minded people.
We believe that combating extremism should not be limited to addressing violent methods but that it must also include the adoption of preventive measures to curb the influence of harmful ideologies. In the effort to combat extremism, it is also crucial for States to develop policies that protect the secular character
of the State and to strengthen their interaction with traditional religions by implementing their citizens’ right to freedom of religion.
Speaking of counter-terrorism activities at the national level, I would like to note that Kyrgyzstan has faithfully fulfilled its obligations and that it is committed to constructive engagement at the national, regional and international levels in the fight against that evil. We see Security Council resolution 2178 (2015) as a decisive step in combating foreign terrorist fighters. Within the framework of its implementation, we have focused our efforts on strengthening border controls, aviation security and building the capacity of law enforcement agencies, as well as on improving the exchange of information.
In February and May, our courts characterized the Islamic State of Iraq and the Levant, the Al-Nusra Front and other organizations as terrorist and extremist and banned their activities in Kyrgyzstan. On 24 July, a law was adopted that establishes accountability for mercenary activities and the participation of citizens in armed conflicts or military actions on the territory of a foreign State. Our law enforcement agencies have been active in the fight against terrorism and violent extremism, and we are determined to continue the fight.
We are sincerely interested in the peaceful and stable development of our brother country, Afghanistan. Exactly one year ago, we witnessed the inauguration of President Ghani Ahmadzai and the formation of the Government of National Unity headed by Mr. Abdullah Abdullah, which marked the first democratic transfer of power in the history of Afghanistan. We consider it important to set the Afghan economy on a path of stable and sustainable development, which is crucial in the fight against terrorism and drug trafficking. We call upon the international community, particularly donors, to fully comply with their commitments to provide assistance to Afghanistan. For its part, Kyrgyzstan is ready to work closely with Afghanistan on regional trade, energy and communication projects.
The current situation in the Middle East, a region torn by protracted conflicts and sectarian violence, is of particular concern, as thousands of innocent people, including women and children, are being killed. We call on the countries of the region and the conflicting parties to start direct negotiations under the aegis of the United Nations, in order to reach a political solution to the problem. Without strong political will
15-29876 15/26

A/70/PV.24 01/10/2015
and determination, it will be impossible to stop the bloodshed and to pave the way for national unity, reconciliation and reconstruction. We believe that external intervention in any conflict should remain a last resort and should be used only with the approval of the Security Council.
At the same time, we believe that special attention should be paid to the emergence of new challenges to world civilization. Those new challenges differ from the more traditional challenges of inter-State conflicts; rather they take the shape of ideological conflicts. Such challenges do not arise solely in situations of religious extremism; they also appear in numerous situations in which one State attempts to impose its vision of development on other States. In that context, a principled assessment of such practices is essential, regardless of the source of the ideology. We believe that the permanent members of the Security Council — which, as the victorious Powers of the Second World War, took responsibility for the fate of the world — should now likewise assume the responsibility to combat such practices, which undermine the very basis on which development of inter-State relations rests.
It has been 70 years since the first use of a nuclear weapon occurred, and 45 years since the date of entry into force of the Treaty on the Non-Proliferation of Nuclear Weapons. Yes, humankind has managed to prevent a recurrence of the use of nuclear weapons. However, as long as nuclear weapons exist, the risk of their intentional or even their unintentional use will remain. We regret to note that the Comprehensive Nuclear-Test-Ban Treaty has not yet entered into force, and that the 2015 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons ended without the adoption of the most important outcome document.
In such circumstances, the Treaty on a Nuclear- Weapon-Free Zone in Central Asia represents a significant contribution to the global process of nuclear disarmament. As the depositary and the coordinator of the States parties to the Treaty, Kyrgyzstan expresses its appreciation to the Russian Federation, China, France and Great Britain for their ratification of the protocol on negative security assurances and urges the United States to ratify that instrument without further delay.
We have recently witnessed the successful completion of the long-running negotiations between Iran and the group of six countries as well as the
adoption of the Joint Comprehensive Plan of Action on the Iranian nuclear programme. I wish to congratulate the group and the Islamic Republic of Iran on the occasion of this historic event.
As a member of the newest nuclear-weapon-free zone, Kyrgyzstan urges the countries of the Middle East to establish in the region a zone free of nuclear weapons and all other weapons of mass destruction and their delivery systems. This would serve as a milestone in the field of disarmament, thereby promoting peace in the Middle East.
One of the most important instruments in terms of sustainable development is upholding the security of the State. Here we deem crucial the strengthening of the entire spectrum of cooperation with our neighbours. Inclusive dialogue and cooperation, in our view, are the only ways to resolve the problems in our region.
On the other hand, it must be noted that not all of the existing problems in the region of Central Asia can be successfully and rapidly resolved. We refer here primarily to the development of trade and economic relations on an equitable, fair and mutually beneficial basis.
Efforts remain insufficient in the areas of resolving border issues, coordinating efforts to promote regional security, liberalizing trade rules, harmonizing national legislation and ensuring safe transit over inter-State roads and railway lines. The coordination of approaches to developing the energy and transportation sectors remains insufficient.
Issues related to the shared use of water resources are also a focus of Central Asian inter-State relations. In this regard, it should be noted that in the implementation of the national development course it has chosen, Kyrgyzstan intends to focus in particular on the development of our hydropower potential as the basis for the sustainable development of our country. Our principled position is that our water resources and our energy potential are closely linked. So to achieve its right to development, Kyrgyzstan has been using its water resources to achieve sustained social and economic development, including on the basis of the model of the green economy.
No less important at the regional level is the fact that a number of border issues have not yet been settled, although their successful resolution is clearly in keeping with the interests of all States in the region.
16/26 15-29876

01/10/2015 A/70/PV.24
This will increase transit trade potential and promote the development of border infrastructure in our country, which would improve the economy and help reduce social tension in the region.
Against that backdrop, we believe that the development of a comprehensive regional cooperation framework would be fundamental to ensuring sustainable development, stability and security for the whole of the Central Asian region.
The absence of a direct multilateral political dialogue among the Central Asian countries themselves exacerbates regional problems and constrains the economic development of our countries. Unfortunately, however, we are forced to note that the common problems we face do not mean that our countries form a united front when addressing these problems in international forums.
We believe that the time has come to create a broad platform for dialogue among all five Central Asian States. It is vital to create such a new, high-quality mechanism within the framework of which we could discuss issues related to trade, economy, borders, energy, water use, transport interfaces, the environment and climate change. We call on our neighbours to consider our initiative. Kyrgyzstan, in turn, stands ready to start discussing the details of such a new regional platform.
In the political Declaration of the United Nations Sustainable Development Summit (see resolution 70/1), we agreed to strengthen democracy, good governance, the rule of law and respect for human rights, as well as to ensure economic growth, all of which make a positive contribution to sustainable development. We fully agree with this concept and intend to make a worthy contribution to international efforts to that end. However, it should be pointed out that Kyrgyzstan has its own historical policy on and path towards democracy; it is fundamental to our national identity. For centuries, democratic values have formed the basis of our society; they are not foreign, abstract ideas. Kyrgyzstan, based on its own historical and cultural experience, has been consistently developing and strengthening its model for national governance based on the principles of parliamentary democracy.
Kyrgyzstan will soon hold parliamentary elections, which will serve as an indicator of the country’s level of democratic development. Their outcome will strengthen the principles of openness and togetherness of our people. The elections will be held on the basis
of the democratic principles of openness and fairness, in accordance with national legislation and our international obligations.
In August of this year, a historic event took place when Kyrgyzstan became a full-fledged member of the Eurasian Economic Union. That membership provides Kyrgyzstan with unrestricted access to a regional market for goods and services, capital and labour and with a further opportunity to develop our agriculture and industry, as well as our transport and transit potential. Participation therein will also enhance the competitiveness of our national economy and its integration into the world economy.
At the same time, as a result of our recent positive accomplishments, in 2014 the World Bank moved Kyrgyzstan from the category of poorest countries to that of middle-income countries. In order to maintain sustainable economic growth in Kyrgyzstan, 2015 was declared the “Year of Strengthening the National Economy”.
I would also like to note that we in Kyrgyzstan are waging an uncompromising fight against corruption. In 2014, Kyrgyzstan improved its status in international community rankings on corruption, moving from 150th to 136th place. We are determined to continue to work in this direction in accordance with the international campaign to strengthen good governance.
The protection of human rights is one of the main priorities of our State policy. My country seeks to fulfil all of the obligations it has undertaken under the Charter of the United Nations, the Universal Declaration of Human Rights and other international human rights treaties and agreements. Today in Kyrgyzstan there is freedom of the press, and civil society is developing actively. We have also strengthened inter-ethnic relations.
Kyrgyzstan has put forward its candidacy for election to the Human Rights Council for the period 2016-2018. Here I would once again request the States Members of the United Nations to back our candidacy in the elections, to be held in October this year.
By way of conclusion, I wish to revisit the topic of the creation of the United Nations 70 years ago, which infused us with a sense of confidence in the future and has become the embodiment of the best of universal ideals and a champion of the interests of peoples of the world. In the 70 years of its existence, the United
15-29876 17/26

A/70/PV.24 01/10/2015
Nations has firmly established itself as an effective and universally recognized centre for international security and responsibility.
The achievements of the United Nations include mechanisms for conflict prevention, impartial mediation, peacekeeping and peacebuilding. The United Nations has also become one of the most important tools for resolving socioeconomic, financial, cultural, humanitarian and other problems at the international level. Its specialized agencies, funds, programmes and structures are highly relevant and much needed and often function as effective partners for developing countries.
Today humankind is experiencing a very difficult time its development, and the United Nations is being tested in terms of its ability to promote the modern world order. In this situation, we must pool the efforts of the Member States in addressing global challenges and threats to international security and sustainable development. At the forefront of this campaign should be a reformed United Nations, one that enjoys political and financial support from its Member States. In this respect, I encourage all to support and strengthen our Organization.
Kyrgyzstan, for its part, will always cooperate actively and responsibly with the United Nations to support its activities to find joint solutions to global problems.
